DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/19/2019. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to a provisional application filed on 06/19/2018.

Claim Objections
Claims 1, 11 and 21 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11, 12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims use the terms configuration parameters and operation service parameters without defining what the features constitutes. As it is written the feature is indefinite as there is no boundaries as to what are configuration parameters or operation service parameters. Stating what particularity what the features are doing will exactly identify the tasks for which the invention is designed to perform.
Claims 1, 7, 11, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims use the terms operational data without defining what the feature constitutes. As it is written the feature is indefinite as there is no boundaries as to what is operational data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tao US 2017/0061813 in view of Song US 2016/0246297.
As per claim 1, A method comprising: 
receiving, by a server, drone configuration parameters related to a drone and operation service parameters related to an operation service to be performed by the drone; (Tao paragraph 0112 discloses, “The real-time position of the UAV may be received from the UAV, a remote server, a remote sensor system, and the like” and paragraph 0081 discloses, “Additionally, the physical user interface can provide mechanisms to initiate an autonomous action or task by the UAV.  In an example, an autonomous task or action can be automatic return, pose-keeping flying, GPS flying, autonomous take off, or autonomous landing.”)
establishing, by the server, a communication connection between the server and the drone; (Tao paragraph 0032 discloses, “The communication system 110 enables communication with terminal 112 having a communication system 114 via wireless signals 116.  The communication systems 110, 114 may include any number of transmitters, receivers, and/or transceivers suitable for wireless communication.  The communication may be one-way 
collecting, by the server, real-time operational data from the drone; (Tao paragraph 0123 discloses, “As yet another example, the UAV state information, payload state information, and/or the remote terminal information can be displayed simultaneously with real-time images captured by the payload and/or other sensing data about the UAV so as to allow the user to intuitively control the navigation of the UAV and/or orientation of the payload (e.g., via control of the carrier).”) and 
providing, by the server, operational instructions to the drone, wherein the operational instructions are based on one or more of the drone configuration parameters, the operation service parameters, and the real-time operational data. (Song paragraph 0023 teaches, “Indeed, one important use for this type of cloud-based UAV control is associated with industrial applications, where aerial surveys for the purpose of energy audits, equipment inspections, and the like are invaluable.”)
Tao discloses a system, method, and non-transitory computer readable medium for supporting actual and simulated movement of a uav in a structure. Tao does not disclose operational instructions based on one or more of the drone configurations. Song teaches of operational instructions based on one or more of the drone configurations. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the 
As per claim 2, The method of claim 1, wherein the drone configuration parameters and the operation service parameters are user inputs inputted into an external processing unit connected to the server. (Tao paragraph 0043 discloses, “The input module 302 can include one or more input mechanisms for receiving input from a user operating the input module.  Such input mechanisms can include one or more joysticks, switches, knobs, slide switches, buttons, dials, touch screens, keypads, keyboard, mouse, voice controls, gesture controls, inertial sensors, and the like.  Such input module 302 can be used to receive user input used to control aspects of the movable object, carrier, payload, or a component thereof.”)
As per claim 3, The method of claim 1, further comprising: transmitting, by the server and in response to a determination by the server that a success probability of the operation service exceeds a predetermined threshold, an initiation message to the drone, the initiation message indicating the drone can begin the operation service. (Song paragraph 0042 teaches, “Upon receipt of the request, control system 10 performs a number of checks (step 210) to verify the credentials of the pilot and the identified UAV (including, for example the maintenance records of the UAV).”)
As per claim 4, The method of claim 3, wherein the success probability is based on a series of simulations utilizing a simplified model of the drone and the operation service to be performed by the drone. (Tao paragraph 0088 discloses, “In a simulation mode, the flight control data communicated to the UAV can be transmitted to the physical model to generate simulated flight data.”) 
As per claim 5, The method of claim 1, further comprising: implementing, by the server and in response to receipt from the drone of a computational request, the computational request. (Tao paragraph 0108 discloses, “Besides data directly or indirectly provided by the UAV 804 (or a component thereof), the user terminal 810 may also be configured to receive data from other sources such as control terminals, servers or online services, data stores, satellites, or any other suitable devices or systems.”)
As per claim 6, The method of claim 5, wherein the implementing comprises instructing the drone relating to positioning of the drone to capture data for the computational request. (Tao paragraph 0033 discloses, “The control data from the terminal may result in control of the payload, such as control of the operation of a camera or other image capturing device (e.g., taking still or moving pictures, zooming in or out, turning on or off, switching imaging modes, change image resolution, changing focus, changing depth of field, changing exposure time, changing viewing angle or field of view).”)
As per claim 7, The method of claim 1, further comprising: generating, by the server, a simulation of the operation service, the simulation based at least in part on the real-time operational data from the drone. (Tao paragraph 0088 discloses, “In a simulation mode, the flight control data communicated to the UAV can be transmitted to the physical model to generate simulated flight data.”)  and (Tao paragraph 0112 discloses, “The real-time position of the UAV may be received from the UAV, a remote server, a remote sensor system, and the like.”)
As per claim 8, The method of claim 1, wherein the operational instructions comprise one or more warning messages, the one or more warning messages relating to one or more of success probability, restriction assessments, and collision estimates. (Tao paragraph 0160 discloses, “Alternatively or additionally, different textual content can be displayed by the flight status 
As per claim 9, The method of claim 8, further comprising: controlling, by the server and after a predefined period of time after transmission of a collision estimate warning message, the drone to halt operations in response to a determination of a possible collision. (Tao paragraph 0126 discloses, “Alternatively, there may be some delay in some or all of the steps above.  In various embodiments, some or all of above steps may be implemented either when the UAV is airborne or when the UAV is not airborne.”)
As per claim 10, The method of claim 1, further comprising: providing, by the server, an application programming interface to an external processing unit to provide control relating to the drone and the operation services to a user of the external processing unit. (Tao paragraph 0129 discloses, “In general, any step of any process discussed herein for implementing UAV 
As per claim 11, A system comprising: 
at least one data processor; (Tao paragraph 0038 discloses, “The processing unit 204 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)).  For example, the processing unit 204 may include a field programmable gate array (FPGA) and/or one or more ARM processors.  The processing unit 204 can be operatively coupled to a non-transitory computer readable medium 206.  The non-transitory computer readable medium 206 can store logic, code, and/or program instructions executable by the processing unit 204 for performing one or more steps.”) and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: (Tao paragraph 0038 discloses, “ The non-transitory computer readable medium can include one or more memory units (e.g., removable media or external storage such as an SD card or random access memory (RAM)).”)
receiving drone configuration parameters related to a drone and operation service parameters related to an operation service to be performed by the drone; (Tao paragraph 0112 discloses, “The real-time position of the UAV may be received from the UAV, a remote server, a remote sensor system, and the like” and paragraph 0081 discloses, “Additionally, the physical user interface can provide mechanisms to initiate an autonomous action or task by the UAV.  In an example, an autonomous task or action can be automatic return, pose-keeping flying, GPS flying, autonomous take off, or autonomous landing.”)

collecting real-time operational data from the drone; (Tao paragraph 0123 discloses, “As yet another example, the UAV state information, payload state information, and/or the remote terminal information can be displayed simultaneously with real-time images captured by the payload and/or other sensing data about the UAV so as to allow the user to intuitively control the navigation of the UAV and/or orientation of the payload (e.g., via control of the carrier).”) and 
providing operational instructions to the drone, wherein the operational instructions are based on one or more of the drone configuration parameters, the operation service parameters, and the real-time operational data. (Song paragraph 0023 teaches, “Indeed, one important use for this type of cloud-based UAV control is associated with industrial applications, where aerial surveys for the purpose of energy audits, equipment inspections, and the like are invaluable.”)
As per claim 12, The system of claim 11, wherein the drone configuration parameters and the operation service parameters are user inputs inputted into an external processing unit 
Asper claim 13, The system of claim 11 ,wherein the instructions, when executed, cause operations further comprising: transmitting, in response to a determination by the system that a success probability of operation service exceeds a predetermined threshold, an initiation message to the drone, the initiation message indicating the drone can begin the operation service. (Song paragraph 0042 teaches, “Upon receipt of the request, control system 10 performs a number of checks (step 210) to verify the credentials of the pilot and the identified UAV (including, for example the maintenance records of the UAV).”)
As per claim 14, The system of claim 13, wherein the success probability is based on a series of simulations utilizing a simplified model of the drone and the operation service to be performed by the drone. (Tao paragraph 0088 discloses, “In a simulation mode, the flight control data communicated to the UAV can be transmitted to the physical model to generate simulated flight data.”)
As per claim 15, The system of claim 11, wherein the instructions, when executed, cause operations further comprising: implementing, in response to receipt from the drone of a computational request, the computational request. (Tao paragraph 0108 discloses, “Besides data directly or indirectly provided by the UAV 804 (or a component thereof), the user terminal 810 
As per claim 16, The system of claim 15, wherein the implementing comprises instructing the drone relating to positioning of the drone to capture data for the computational request. (Tao paragraph 0033 discloses, “The control data from the terminal may result in control of the payload, such as control of the operation of a camera or other image capturing device (e.g., taking still or moving pictures, zooming in or out, turning on or off, switching imaging modes, change image resolution, changing focus, changing depth of field, changing exposure time, changing viewing angle or field of view).”)
As per claim 17, The system of claim 11, wherein the instructions, when executed, cause operations further comprising: generating a simulation of the operation service, the simulation based at least in part on the real-time operational data from the drone. (Tao paragraph 0088 discloses, “In a simulation mode, the flight control data communicated to the UAV can be transmitted to the physical model to generate simulated flight data.”)  and (Tao paragraph 0112 discloses, “The real-time position of the UAV may be received from the UAV, a remote server, a remote sensor system, and the like.”)
As per claim 18, The system of claim 11, wherein the operational instructions comprise one or more warning messages, the one or more warning messages relating to one or more of success probability, restriction assessments, and collision estimates. (Tao paragraph 0160 discloses, “Alternatively or additionally, different textual content can be displayed by the flight status indicator 912 corresponding to different flight status.  For instance, "Safe Flight" or similar text can be displayed to indicate safe flight.  "Dangerous Flight" or other warning messages can be displayed to indicate a more dangerous flight.”) and (Tao paragraph 0192 discloses, “In some 
As per claim 19, The system of claim 18, wherein the instructions, when executed, cause operations further comprising: controlling, after a predefined period of time after transmission of a collision estimate warning message, the drone to halt operations in response to a determination of a possible collision. (Tao paragraph 0126 discloses, “Alternatively, there may be some delay in some or all of the steps above.  In various embodiments, some or all of above steps may be implemented either when the UAV is airborne or when the UAV is not airborne.”)
As per claim 20, The system of claim 11, wherein the instructions, when executed, cause operations further comprising: providing an application programming interface to an external processing unit to provide control relating to the drone and the operation services to a user of the external processing unit. (Tao paragraph 0129 discloses, “In general, any step of any process discussed herein for implementing UAV flight display can be implemented, individually or collective, by one, two, three, four, or more devices or systems.  Such devices or systems can 
As per claim 21, A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: (Tao paragraph 0038 discloses, “The processing unit 204 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)).  For example, the processing unit 204 may include a field programmable gate array (FPGA) and/or one or more ARM processors.  The processing unit 204 can be operatively coupled to a non-transitory computer readable medium 206.  The non-transitory computer readable medium 206 can store logic, code, and/or program instructions executable by the processing unit 204 for performing one or more steps.”)
receiving, by a server, drone configuration parameters related to a drone and operation service parameters related to an operation service to be performed by the drone; (Tao paragraph 0112 discloses, “The real-time position of the UAV may be received from the UAV, a remote server, a remote sensor system, and the like” and paragraph 0081 discloses, “Additionally, the physical user interface can provide mechanisms to initiate an autonomous action or task by the UAV.  In an example, an autonomous task or action can be automatic return, pose-keeping flying, GPS flying, autonomous take off, or autonomous landing.”)
establishing, by the server, a communication connection between the server and the drone; (Tao paragraph 0032 discloses, “The communication system 110 enables communication with terminal 112 having a communication system 114 via wireless signals 116.  The communication systems 110, 114 may include any number of transmitters, receivers, and/or transceivers suitable for wireless communication.  The communication may be one-way 
collecting, by the server, real-time operational data from the drone; (Tao paragraph 0123 discloses, “As yet another example, the UAV state information, payload state information, and/or the remote terminal information can be displayed simultaneously with real-time images captured by the payload and/or other sensing data about the UAV so as to allow the user to intuitively control the navigation of the UAV and/or orientation of the payload (e.g., via control of the carrier).”)  and 
providing, by the server, operational instructions to the drone, wherein the operational instructions are based on one or more of the drone configuration parameters, the operation service parameters, and the real-time operational data. (Song paragraph 0023 teaches, “Indeed, one important use for this type of cloud-based UAV control is associated with industrial applications, where aerial surveys for the purpose of energy audits, equipment inspections, and the like are invaluable.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TYLER D PAIGE/Examiner, Art Unit 3661